      Case 3:21-cv-00068-MCR-HTC Document 5 Filed 04/21/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


KENNETH LEE, JR.,
      Plaintiff,

v.                                               CASE NO. 3:21cv68-MCR-HTC

MARTIN AND PLUNKETT, M.D., LLC,
      Defendant.

                                          /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 19, 2021. ECF No. 4. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
      Case 3:21-cv-00068-MCR-HTC Document 5 Filed 04/21/21 Page 2 of 2


                                                                        Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      (1)    The Magistrate Judge’s Report and Recommendation, ECF No. 4, is

adopted and incorporated by reference in this Order.

      (2)    Plaintiff’s complaint, ECF No. 1, is DISMISSED for lack of subject-

matter jurisdiction.

      (3)    Plaintiff’s Motion to Proceed in forma pauperis, ECF No. 2, is

DENIED as MOOT.

      (4)    The clerk is directed to close this file.

      DONE AND ORDERED this 21st day of April 2021.




                                          s/ M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:21cv68-MCR-HTC
